 8:20-cv-00264-RGK-PRSE Doc # 32 Filed: 01/07/21 Page 1 of 1 - Page ID # 403




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JAMES M. SAYLOR,                                           8:20CV264

                   Plaintiff,
                                                            ORDER
      vs.

STATE OF NEBRASKA and NDCS,

                   Defendants.



      IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 31) is
denied. See Filing 30.

      Dated this 7th day of January, 2021.

                                             BY THE COURT:

                                             Richard G. Kopf
                                             Senior United States District Judge
